DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1 – 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 23, 2021.
Applicant's election with traverse of Invention IV (claims 22 and 23) in the reply filed on December 23, 2021 is acknowledged.  The traversal is on the ground(s) that Examiner did not establish that the shared technical features between Invention IV and Inventions I – III is taught by the prior art.  This is not found persuasive because Examiner clearly and expressly stated that the shared technical features are taught by Naito (Japanese Application Number 50-48841, cited in IDS) in view of Fuji (Japanese Patent Number 4-200947 A, cited in IDS). While a full and detailed teaching of how and why Naito in view of Fuji teaches the shared technical features was not directly provided by the Examiner, the Examiner did clearly and expressly state that the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/JP2019/006990 provided such a teaching. Examiner notes that Applicant has not provided arguments stating that Naito in view of Fuji does not teach a specific limitation of the shared technical features. 
Alternatively, it is the position of the Examiner that Hagiwara (International Publication Number WO 2016/013668 A) in view of Tatsuro (Japanese Patent Publication Number JP 2013-91067 A, cited in IDS) teach the shared technical features, as explained in the rejection below.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble to claims 22 and 23 each recite “a method of manufacturing a vehicle including a hub unit bearing.” The body of the claims later recite “the method of manufacturing the hub unit bearing comprising …” However, the performance of the recited methods, each of which comprise a single step of ‘forming a caulking portion …,’ fails to produce either the vehicle or the hub unit bearing defined in the claims. It is therefore unclear as to whether Applicant intends the claims to be directed towards a ‘method of manufacturing a vehicle’ and include a step of ‘manufacturing a hub unit bearing,’ such that additional, unrecited steps are required by the claimed methods, or 
Claims 22 and 23 each further recites the limitation “forming the caulking portion by causing a cylindrical portion provided in the axially inner end portion of the hub main body before the caulking portion is formed to be plastically deformed radially outward using a rotary machining apparatus” in the tenth paragraph after the preamble of the claims. The limitation is indefinite for several reasons. First, it is unclear as to whether Applicant intends “a cylindrical portion” to refer to the ‘cylindrical portion’ previously recited in the claims, or whether Applicant intends to set forth a second ‘cylindrical portion,’ separate and independent from the ‘cylindrical portion’ previously set forth. Secondly, it is generally unclear as to Applicant’s intent regarding “before the caulking portion is formed to be plastically deformed radially outward.” For the purposes of this Office Action, Examiner will interpret the limitation in the claims as “forming a caulking portion by causing an axially inner end portion of a cylindrical portion to be plastically deformed radially outward using a rotary machining apparatus,” wherein the ‘cylindrical portion’ is a ‘cylindrical portion’ that is separate and independent from the ‘cylindrical portion’ previously set forth in the claim.
Claim 22 further recites the ‘rotary machining apparatus’ comprising: “a support body that … supports a workpiece” and “a swinging body that … performs swinging 
Claim 22 further recites the limitation “swinging movement of the swinging body” in the last line of the claim. It is unclear as to whether Applicant intends the limitation to refer to the “swinging movement,” which is performed by the ‘swinging body,’ previously recited in the claim, or whether Applicant intends to set forth a second ‘swinging movement,’ separate and independent from the ‘swinging movement’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitation so as to refer to the ‘swinging movement’ previously set forth in the claim.
Claim 23 further recites the ‘rotary machining apparatus’ comprising: “a support body that supports a machining subject …” and “a cover that is configured to prevent lubricating oil … from adversely affecting an ambient environment of the machining subject.” It is generally unclear as to whether Applicant intends the ‘machining subject’ to comprise the previously recited ‘cylindrical portion,’ or whether Applicant intends the ‘machining subject’ to be a separate and independent element from the ‘cylindrical portion.’ For the purposes of this Office Action, Examiner will interpret claim 22 such that the ‘rotary machining apparatus’ comprising: : “a support body that supports the 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hagiwara (International Publication Number WO 2016/013668 A) in view of Tatsuro (Japanese Patent Publication Number JP 2013-91067 A, both Tatsuro and the machine translation cited in IDS).
Because Hagiwara is published in Japanese, all citations to Hagiwara will actually refer to U.S. Patent Number 2017/0209914, which claims priority from Hagiwara.
As to claim 22, Hagiwara teaches a method of manufacturing a caulking portion (abstract) comprising: forming a caulking portion by causing an axially inner end portion of a cylindrical portion to be plastically deformed radially outward using a rotary machining apparatus (figure 1, element 20 being the ‘caulking portion,’ element 8 being the ‘cylindrical portion,’ element 21 being the ‘axially inner end portion of the cylindrical portion,’ and element 30 being the ‘rotary machining apparatus’; page 4, paragraphs 46 – 47), the rotary machining apparatus comprising: a swinging body that performs 
However, while Hagiwara teaches the rotary machining apparatus comprising a swinging body that performs a swinging movement, Hagiwara does not teach the remainder of the rotary machining apparatus, including the machinery required to cause the swinging body to perform the swinging. Tatsuro teaches a rotary machining apparatus (figures 3 – 5, element 10 being the ‘rotary machining apparatus’; machine translation, page 11, paragraph 25), comprising: a swinging body that performs swinging movement with respect to a workpiece (figures 3 – 5, element 16 being the ‘swinging body’; machine translation, page 11, paragraph 25). Tatsuro further teaches that the rotary machining apparatus comprises: a support body that has a surface intersecting a predetermined axis and supports the workpiece (figures 4 and 5, element 26 being the ‘support body’ and upper surface of element 26 being the ‘surface’; machine translation, page 12, paragraph 27); the swinging body being installed to face the surface of the support body (figure 4 and 5, elements 16 and 26); and a cover that is installed to be able to rotate around the predetermined axis and relatively rotates around the predetermined axis with respect to the swinging body in response to swinging movement of the swinging body (figures 3 – 5, element 18 being the ‘cover’; machine translation, page 11, paragraph 25). Examiner notes that this can be found because Tatsuro teaches that the cover is connected to the swinging body, such that the cover is at least capable of rotating around the predetermined axis in response to the swinging movement of the swinging body (figures 3 – 5, elements 18 and 16; page 11, paragraph 25). It would have been obvious to one skilled in the art to perform a 
As to claim 23, Hagiwara teaches a method of manufacturing a caulking portion (abstract) comprising: forming a caulking portion by causing an axially inner end portion of a cylindrical portion to be plastically deformed radially outward using a rotary machining apparatus (figure 1, element 20 being the ‘caulking portion,’ element 8 being the ‘cylindrical portion,’ element 21 being the ‘axially inner end portion of the cylindrical portion,’ and element 30 being the ‘rotary machining apparatus’; page 4, paragraphs 46 – 47), the rotary machining apparatus comprising: a machining portion which has a central axis inclined with respect to a vertical reference axis of the cylindrical portion and is formed in one axial end portion (figure 1, element 30 being the ‘machining portion; pages 4 – 5, paragraph 51), and performs a swinging movement (figure 1, element 30; pages 4 – 5, paragraph 51).
However, while Hagiwara teaches the rotary machining apparatus comprising a machining portion that performs a swinging movement, Hagiwara does not teach the remainder of the rotary machining apparatus, including the machinery required to cause the machining portion to perform the swinging. Tatsuro teaches a rotary machining apparatus (figures 3 – 5, element 10 being the ‘rotary machining apparatus’; machine translation, page 11, paragraph 25), comprising: a machining portion which has a central axis inclined with respect to a vertical reference axis of a machining subject and 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726